Title: From Benjamin Franklin to Madame Brillon, [c. 15 September 1778]
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt


[c. September 15, 1778]
J’accepte avec un plaisir infini, ma chere amie, la Proposition que vous me faites avec tant de bonté de m’adopter pour vôtre Pere. Je serai bienheureux en la Parenté d’une si bonne enfante; et comme en venant m’etablir ici, j’ai perdu la douce Compagnie et l’Attention respectueuse d’une Fille affectionnée, cette Perte sera reparée, et j’aurai la Satisfaction de reflechir avec Confiance, que, si je passe ici les petites restes de mes jours, une autre fille affectionnée me soignera pendant ma vie, et fermera tendrement mes paupieres quand je dois prendre mon dernier Repos. Oui, ma très chere enfante, je vous aime comme Pere, de tout mon Coeur. C’est vrai que je soupçonne quelquefois cet Coeur de vouloir aller plus loin, mais je tache de cacher cela de moi-même.
Je ne pu pas passer en vue de cet sejour hôpitalier ou j’ai été si souvent heureux en vôtre Compagnie, et en votre amitié, sans être sensible de tout cet Regret, et ces Peine d’Absence que vous sçavez si bien exprimer. Vos bons Voisins sont bien obligeantes, et ils font que les soirées des Mercredis et des Sammedis soient aussi agreables à moi que possible sans vous. Mais la Vue de ceux que j’ai été accoutumé de voir avec vous, me fait apperçevoir continuellement que vous n’y étés pas: ce qui tire de moi des Soupirs, que je ne blâme pas, car quoique à mon age il ne convient pas de dire que je suis amoureux d’une jeune femme, il n’y a rien qui me prohibe de confesser que j’admire et que j’aime une Assemblage de toutes les virtues femelles, et de toutes les Talens admirables; et que j’aime ma Fille parcequ’elle est vraiment aimable, et qu’elle m’aime.
